Per Curiam.
This isan appeal from an order of partial distribution, made under § 1658 to § 1661 of the Code of Civil Procedure. The appeal is taken by" the executrix.
First—The point made that the executrix cannot be heard to question the propriety of the order, or to appeal therefrom, is answered by § 1660, which declares that the executrix may resist the application.
Second—The court, after a hearing, found that prior to May 1, 1882, funds had come to the possession of the executrix sufficient to pay all the debts known to the executrix, and all the debts, charges, and expenses of administration which had accrued prior to April 4, 1882, together with the legacies of the first class, and that since that time the further sum of seven thousand dollars had come to her hands; that the legacies to the petitioners could be paid without loss to creditors or injury to the fund necessary to pay the expenses of administration accrued and to accrue. The case comes to us on appeal from the order without the evidence. We cannot see that any error was committed. The court has jurisdiction of the parties and of the subject-matter, and the proceedings seem to be in strict conformity to the sections above referred to.
Order affirmed.